PER CURIAM.
By petition for writ of habeas corpus, the juvenile petitioner claims that he is being detained in excess of the maximum 21 day period allowed by the legislature under section 39.044(5)(b), Florida Statutes (1991). In response, the state concedes that the trial court unlawfully ordered the juvenile detained beyond the permitted 21 day period. We have previously ordered the petitioner released and now confirm that order by this opinion.
It is apparent that the trial court acted out of frustration when faced with a situation that appeared to call for the imposition of some restraints on the juvenile. However, like the rest of us, the trial court is bound to follow the scheme for detention adopted by the legislature. While we may express frustration and distress about the scheme, and seek constructive change, above all, we must follow the law.
ANSTEAD, GLICKSTEIN and WARNER, JJ., concur.